Citation Nr: 1820978	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-02 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right rib disability.

2.  Entitlement to a rating in excess of 10 percent for a back disability.

3.  Entitlement to a rating in excess of 10 percent for a left elbow disability.

4.  Entitlement to a rating in excess of 10 percent for a right elbow disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992 and from July 1993 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the VA RO.

The issue of entitlement to service connection for a right rib disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's back disability is not manifested by ankylosis, forward flexion limited to 60 degrees or fewer, a combined range of motion of 120 degrees or fewer, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc disease (IVDS).

2.  The Veteran's right and left elbow disabilities are manifested by a range of motion functionally limited by pain to no less than 135 degrees of flexion and full extension; no impairment of pronation or supination is shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a rating in excess of 10 percent for a left elbow disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Codes 5205-13 (2017).

3.  The criteria for a rating in excess of 10 percent for a right elbow disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Codes 5205-13 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran was provided with all appropriate notification in November 2009, and neither the Veteran nor his representative has otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and post-service medical treatment records have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA may be required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (finding that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability").  In this case, the Veteran has reported experiencing flare-ups of his back disability and elbow disability.  With that said, the Veteran has not reported any specific or predictable periods during which flare-ups of symptoms occur.  Given this history and the unpredictability of the flare-ups as specified by the Veteran, it would be difficult, if not impossible, to schedule an examination during a period of flare-up.  Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  

The Veteran was provided with examinations addressing his back and bilateral elbow disabilities in November 2009 and April 2015.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In February 2012, the Veteran requested the opportunity to participate in a hearing before the Board, and such a hearing was scheduled to occur in December 2017.  The Veteran failed to appear at this hearing, and he has not requested that VA schedule him to receive an additional hearing.  Thus, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Ratings Generally

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings have been assigned, and as discussed below, the evidence does not support the assignment of any additional staged rating periods other than those discussed herein.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2017); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same manifestation of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2017).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2017).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2017).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

Increased Rating for a Back Disability

The Veteran's back disability is evaluated as 10 percent disabling under Diagnostic Code 5242, applicable to degenerative arthritis of the spine.  The Veteran is seeking a higher rating.  

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R § 4.71a, Diagnostic Code 5243 (2017).  The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, in pertinent part:

20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Formula for Rating IVDS Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

20 percent:	Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months.
40 percent:	Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.
60 percent:	Incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

38 C.F.R § 4.71a, Diagnostic Code 5243 (2017).

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  
When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).  

Turning to the facts in this case, the Veteran filed his claim in November 2009 as part of the Benefits Delivery at Discharge program.  The Veteran underwent a VA examination in December 2009, at which time the Veteran complained of constant pain in his back, but he had not experienced any incapacitating episodes of back pain.  The Veteran treated his pain with rest, medications, and physical therapy.  Physical activity and changes in the weather caused flare-ups of symptoms.  The examiner noted that the Veteran had a history of spinal fatigue, spasm, weakness, and decreased motion.  The Veteran could walk greater than two miles.  The examiner indicated that the Veteran could not remain seated for extended periods of time, and ambulation was occasionally difficult when the Veteran experienced spasms.  The Veteran had flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees with pain at 20 degrees.  The examiner noted tenderness but a normal spinal contour, musculature, and strength.  There were no deformities, spasm, or guarding.  Repeated motion did not result in additional loss of motion.  

In January 2012, a clinician noted that the Veteran had a good range of motion in his back, but he had a flattening of the lumbar lordotic curvature.  In February 2012, the Veteran complained of chronic back pain that was aggravated by prolonged sitting and bending over.  A clinician noted that the Veteran had a normal range of motion with pain and muscle tightness.  The Veteran had a limited straight leg raise as a result of back spasm.  

The Veteran underwent an additional examination in April 2015, at which time the examiner diagnosed the Veteran with a lumbosacral strain.  The Veteran complained of dull, chronic pain in his back.  The Veteran experienced increased pain when carrying items weighing more than two pounds, and the Veteran indicated that it hurt when he stood up straight or sat for a prolonged period of time.  The Veteran denied experiencing flare-ups of symptoms, but he reported experiencing functional loss in the form of decreased mobility as the result of pain.  The Veteran felt as if he had to remain slightly hunched forward to relieve pressure in his low back.  The Veteran had forward flexion to 80 degrees, extension to 5 degrees with pain, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 15 degrees.  Repetitive motion testing did not result in an additional loss of motion or other functional loss.  The Veteran did not have pain with weight-bearing, and there was no ankylosis of the spine.  The Veteran did not have muscle spasm or guarding, but he had had tenderness to palpation that did not result in an abnormal gait or abnormal spinal contour.  The examiner found that the Veteran did not have IVDS of the thoracolumbar spine.  

Turning to an analysis of these facts, the Board first notes that the Veteran's back disability has been rated 10 percent disabling throughout his appeal.  With regard to a rating in excess of 10 percent, the Veteran's back has not been ankylosed, or immobile, at any time.  Furthermore, the Veteran's back has not shown forward flexion limited to 30 degrees or fewer at any time, even when taking pain into consideration.  Without ankylosis or such a limitation of motion, a rating of 40 percent or greater for the Veteran's back disability is unwarranted at any time.  

With regard to a 20 percent rating, the Veteran has not shown forward flexion limited to 60 degrees or fewer, even when taking pain into consideration.  The combined range of motion of the thoracolumbar spine has not been limited to 120 degrees or fewer, even when taking pain into consideration.  The Veteran has not shown muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent rating for the Veteran's back disability is unwarranted at any time.  

In reaching this conclusion, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2017).  Although the Board accepts the Veteran's assertions that his back disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his spine disability generally do not demonstrate a degree of functional loss so as to warrant higher ratings for the period on appeal.

Ratings in excess of those currently assigned are similarly unavailable under the formula for rating IVDS.  A rating in excess of 10 percent based on IVDS would require incapacitating episodes with a total duration of at least two weeks during a 12-month period.  In this case, there has been no showing that the Veteran actually has IVDS, nor has it been demonstrated that bed rest has been prescribed at any time during the course of the appeal.  Furthermore, the December 2009 examiner noted that the Veteran did not suffer from incapacitating episodes.  In sum, the criteria for a rating in excess of 10 percent based on IVDS have not been met.  

Turning now to an evaluation of the neurological manifestations of the Veteran's back disability, a compensable evaluation of the Veteran's neurological symptoms would require a finding that such symptoms approximate at least mild incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Turning to the facts in this case, in November 2009, an examiner noted that the Veteran did not experience numbness, paresthesias, or weakness.  The Veteran did not need to use assistive devices.  In July 2014, a clinician found that the Veteran had normal motor and sensory functioning.  In April 2015, an examiner found that the Veteran did not suffer from radicular symptoms in the lower extremities.  The Veteran had normal strength for hip flexion, right ankle plantar flexion, and right ankle dorsiflexion.  The Veteran had active movement against some resistance for bilateral knee extension, left ankle plantar flexion, and left ankle dorsiflexion.  Muscle atrophy was not present.  Reflex testing was normal at the knee and hypoactive at the ankles.  The Veteran had no pain, paresthesias, or numbness in the lower extremities.  Sensory testing was normal.  The straight leg raising test was normal.  

Upon review of these facts, the Board finds that to the extent the Veteran suffers from neurological symptoms, such symptoms are no more than slight.  The Veteran himself has not alleged that he experiences neurological symptoms as a result of his back disability.  Clinicians have not indicated that the Veteran experiences neurological manifestations of a back disability.  Accordingly, the Board finds that the Veteran's neurological symptoms do not rise to the level of mild incomplete paralysis, and a compensable rating addressing neurological manifestations of the Veteran's back disability is unwarranted.  

In making these determinations, the Board has also considered the statements that the Veteran has submitted in support of his claim.  The Veteran has described a symptom picture showing that his back disability causes him symptoms of pain, spasm, and stiffness, and he has been awarded the current 10 percent rating in acknowledgement of such symptoms.  While the Board is sympathetic to the Veteran, it cannot award greater ratings for the Veteran's back disability because the Veteran's symptoms simply do not meet the criteria associated with a rating in excess of 10 percent.  

Increased Rating for a Bilateral Elbow Disability

The Veteran is in receipt of 10 percent ratings for his bilateral elbow disability under Diagnostic Code 5024, applicable to tenosynovitis.  The Veteran is seeking higher ratings.  

Turning to the facts in this case, the Veteran is right-handed.  The Veteran filed his claim in November 2009 as part of the Benefits Delivery at Discharge program, and he underwent an examination in December 2009.  The examiner indicated that the Veteran had bilateral elbow epicondylitis.  The Veteran reported experiencing constant pain, weakness, stiffness, fatigue, and a lack of endurance in the bilateral elbows.  The examiner noted swelling, heat, redness, and tenderness.  The Veteran indicated that pain, weakness, and fatigue were more noticeable during flare-ups.  The Veteran had flexion to 145 degrees, extension to 0 degrees, forearm supination to from 0 degrees to 85 degrees, and forearm pronation from 0 degrees to 80 degrees, with pain at 40 degrees.  The examiner noted that the Veteran had tenderness, but normal strength and musculature.  The Veteran had not deformities or swelling.  The Veteran had normal stability, no abnormal movement or guarding, and repetitive motion did not result in additional loss of motion or other functional loss.  

The Veteran underwent an additional examination in April 2015, at which time the examiner diagnosed the Veteran with epicondylitis of both elbows.  The Veteran complained of intermittent swelling at the posterior elbow joints and pain when fully extending, flexing, or rotating the elbows.  The Veteran indicated that he experienced intermittent flare-ups of symptoms that resulted in increased pain.  Range of motion testing showed that the Veteran had bilateral flexion to 135 degrees, extension to 0 degrees, forearm supination to 70 degrees, and forearm pronation to 65 degrees.  The Veteran had no pain with weight-bearing, and there was no pain noted on range of motion testing.  Repetitive use testing did not result in additional loss of motion or other functional loss.  The Veteran's entire elbow joint was tender to palpation.  There was no evidence of crepitus.  The Veteran's elbows were not being examined during a flare-up, which the examiner noted would significantly limit functional ability as the result of pain, weakness, fatigability, or incoordination.  The Veteran had active movement against some resistance for flexion and extension of the right elbow, and for flexion of the left elbow; the Veteran had normal strength for left elbow extension.  No muscle atrophy was present.  The Veteran did not have flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation.  Diagnostic testing showed no arthritis of the elbows.  

Turning to an analysis of these facts, the Board will address the applicability of each of the Diagnostic Codes applicable to impairment of the elbow and forearm.  38 C.F.R. § 4.71a, Diagnostic Codes 5205-13.  Diagnostic Code 5205 does not apply because the evidence does not demonstrate ankylosis of either elbow, and the Veteran has not alleged that he has ankylosis.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5206, applicable to limitation of flexion of the forearm, the following ratings apply: a noncompensable rating for flexion limited to 110 degrees; a 10 percent rating for flexion limited to 100 degrees; a 20 percent rating for flexion limited to 70 degrees; a 30 percent rating for flexion limited to 55 degrees for the minor extremity, and a 40 percent rating for flexion limited to 55 degrees for the major extremity, and; a 40 percent rating for flexion limited to 45 degrees for the minor extremity, and a 50 percent rating for flexion limited to 45 degrees for the major extremity.  38 C.F.R. § 4.71a.  In this case, even taking pain into consideration, the Veteran's flexion of the forearm has never been limited to 70 degrees or less, as would be required for ratings in excess of the currently-assigned 10 percent ratings.  Greater ratings are thus unavailable on the basis of limitation of flexion of the forearm.  

Under Diagnostic Code 5207, applicable to limitation of extension of the forearm, the following ratings apply to the following limitations of extension: a 10 percent rating for extension limited to 60 degrees; a 20 percent rating for extension limited to 90 degrees for the minor extremity, and a 30 percent rating for extension limited to 90 degrees for the major extremity; a 30 percent rating for extension limited to 100 degrees for the minor extremity, and a 40 percent rating for extension limited to 100 degrees for the major extremity, and; a 40 percent rating for extension limited to 110 degrees for the minor extremity, and a 50 percent rating for extension limited to 110 degrees for the major extremity.  38 C.F.R. § 4.71a.  In this case, even taking pain into consideration, the Veteran has maintained full extension of the forearms.  Greater ratings are thus unavailable on the basis of limitation of extension of the forearm.  

Diagnostic Code 5208 does not apply because the Veteran has not shown flexion of the elbows limited to 100 degrees and extension limited to 40 degrees.  Diagnostic Code 5209 does not apply because the Veteran has not shown flail joint of the elbows.  Diagnostic Code 5210 does not apply because the Veteran has not shown nonunion of the radius and ulna.  Diagnostic Code 5211 does not apply because the Veteran has not shown nonunion or malunion of the ulna.  Diagnostic Code 5212 does not apply because the Veteran has not shown nonunion or malunion of the radius.  

Under Diagnostic Code 5213, applicable to impairment of supination and pronation, a 10 percent rating applies to limitation of supination to 30 degrees or less.  A 20 percent rating applies to limitation of pronation with motion lost beyond the last quarter of arc, with the hand not approaching full pronation.  A 20 percent rating applies to limitation of pronation with motion lost beyond the middle of arc for the minor extremity, and a 30 percent rating applies to the major extremity.  Other ratings available under that Diagnostic Code will not be discussed because they involve bone fusion, which the Veteran has not demonstrated.  38 C.F.R. § 4.71a.  Ratings in excess of 10 percent under this Diagnostic Code are unavailable to the Veteran because he did not show impairment of supination or pronation as set forth in Diagnostic Code 5213.

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  While the Board accepts the credible contentions of the Veteran that his bilateral elbow disability causes him to experience significant pain, the Board has taken that into account in its consideration of the range of motion of the Veteran's elbows.  

In sum, the Board finds that ratings in excess of 10 percent for the Veteran's bilateral elbow disabilities are unwarranted.  


ORDER

A rating in excess of 10 percent for a back disability is denied.  

A rating in excess of 10 percent for a left elbow disability is denied.

A rating in excess of 10 percent for a right elbow disability is denied.




REMAND

While the Board regrets the delay, it must remand the Veteran's claim for service connection for right rib disability to ensure that the Board's decision is based on a complete evidentiary record.  

The Veteran was provided with an examination addressing his right rib disability in December 2009, at which time the examiner diagnosed the Veteran with traumatic residuals of a right rib fracture, including subjective complaints of pain and a "somewhat prominent" inferior right rib.  The Board finds that this examination report is inadequate.  The examiner's diagnosis with traumatic residuals of a right rib fracture assumes that the Veteran indeed suffered a past right rib fracture.  The Board notes that the examiner did not perform an x-ray examination of the Veteran's ribs in association with the examination.  Furthermore, while the Veteran indeed complained of symptoms associated with chest, sternum, and rib pain on a number of occasions in-service, the Veteran was never assessed with a right rib fracture.  Indeed, February 2002 and November 2007 x-ray examinations showed that the Veteran's ribs were normal.  A clarification of the examiner's diagnosis with residuals of a rib fracture is therefore required.  Additionally, it is unclear whether the examiner's diagnosis with pain and rib prominence constitutes an actual disability, rather than simply the Veteran's subjective complaints of symptoms.  In sum, an additional examination is required in order to determine both the nature and etiology of the Veteran's claimed right rib disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an additional VA examination to determine the nature and etiology of his right rib disability.  After reviewing the Veteran's claims file and conducting any required tests, to include radiographic examination of the Veteran's right ribs, the examiner should address the following questions:

a) Does the Veteran currently have, or has he had at any time since filing his claim in November 2009, a chronic right rib disability?  Does the December 2009 examiner's diagnosis with traumatic residuals of pain and a somewhat prominent inferior right rib support a finding that the Veteran had a chronic disability at that time?  

b) To the extent that the examiner finds that the Veteran currently has a right rib disability, or that he has had a chronic right rib disability at any time since November 2009, is it is at least as likely as not (that is, a 50 percent probability or greater) that such right rib disability began during or was otherwise caused by the Veteran's military service?  When addressing this question, please consider the Veteran's numerous in-service complaints of chest, sternum, and rib pain, including in November 1998, March 1999, February 2002, April 2004, and November 2007.  

2.  Then, readjudicate the claim of entitlement to service connection for a right rib disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


